Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 1 of 16 PageID #: 7540



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

SANDRA DRAKE, et al.,                         )
                                              )
       Plaintiffs,                            )
                                              )       Case No. 4:14-cv-01535-JAR
vs.                                           )
                                              )
STEAK N SHAKE OPERATIONS, INC.,               )
                                              )
       Defendant.                             )

                     DEFENDANT’S MEMORANDUM IN OPPOSITION TO
                     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Simply stated, Plaintiffs’ Motion for Summary Judgement must be denied in light of this

Court’s September 28, 2018, Order denying Defendant Steak N Shake Operations, Inc.’s

(“Defendant” or “SNS”) Motion for Summary Judgment as to Plaintiff Katrina Wolfshoefer. In

that Order, this Court noted that (1) “the Court [has already] determined that ‘the material aspects

of [the class members] employment experiences [were] more alike than different… [and] that

Wolfshoefer’s experience is not so unlike the other class members’ that she is uniquely

recognizable as exempt;” and (2) “a genuine issue of material fact [exists] as to what

[Wolfshoefer’s] primary job duties are such that summary judgment is not appropriate.” Doc. No.

239, at pp. 3-4.

       Even if this Court were to decide to visit the question anew, as demonstrated in SNS’s

Response to Plaintiffs’ Statement of Uncontroverted Material Facts, a genuine issue of material

fact exists as to whether SNS Managers’ primary duties are exempt or non-exempt. Certainly,

viewing the record evidence as a whole in a light most favorable to SNS, Managers’ experiences

across the St. Louis Area Market do not all fall in line with the cited testimony and reveal a more

nuanced, varied experience for Managers in terms of the level of management and business



                                                  1
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 2 of 16 PageID #: 7541



operational functions entrusted to them by SNS. As such, genuine issues of material fact remain

as to whether, under the executive exemption, SNS Managers’ primary duties are management,

they customarily direct the work of two or more employees, and have authority to hire and fire

employees (or significantly influence those decisions). Genuine issues of material fact also remain

as to whether, under the administrative exemption, SNS Managers’ primary duties are directly

related to the management or general business operations of SNS and involve the exercise of

discretion and independent judgment relative to matters significant to SNS. The merits of SNS’s

executive exemption and administrative exemption must be resolved by a jury and this Court

should deny Plaintiffs’ motion for summary judgment on these exemptions.

I.     LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56, summary judgment must be granted when “the

pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Application of the

executive and administrative exemptions are fact-intensive inquiries typically committed to the

purview of the fact-finder. Spinden v. GS Roofing Prods. Co., 94 F.3d 421, 427 (8th Cir. 1996).

II.    ARGUMENTS & AUTHORITIES

       A.      Under the Law-of-the-Case Doctrine, Summary Judgment is Inappropriate

       The law-of-the-case doctrine “requires courts to adhere to decisions made in earlier

proceedings in order to ensure uniformity of decisions, protect the expectations of parties, and

promote judicial economy.” Gander Mt. Co. v. Cabela’s Inc., 540 F.3d 827, 830 (8th Cir. 2008).

Under the doctrine, a court’s decision in a case should continue governing the same issues in

subsequent stages in the same case. Id. The Court already held that there was a genuine issue of

material fact as to Manager Katrina Wolfshoefer’s job duties and whether she met the exemptions

                                                2
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 3 of 16 PageID #: 7542



such that summary judgment is not appropriate. See Doc. No. 239. Yet, the Court also found that

Wolfshoefer’s employment experience was so similar to the experience of other Managers that she

could not be differentiated from other class members. Id. According to the law-of-the-case

doctrine, if there is a genuine issue of material fact as to Wolfshoefer’s job duties and whether she

was properly classified as exempt, and her experience was the same as all other Managers, then

there is a genuine issue of material fact as to all Managers’ job duties and whether they were

properly classified as exempt. Therefore, summary judgment is inappropriate and the Court must

deny Plaintiffs’ motion.

        B.     Plaintiffs’ Have Not Demonstrated SNS Managers’ “Primary Duty” is
               Nonexempt Work

        Even if the Court believes additional analysis is necessary, Plaintiffs are still not entitled

to summary judgment. To analyze both the executive and administrative exemptions, the Court

must review what SNS Managers’ “primary duty” was at SNS. The Department of Labor (DOL)

defines the term “primary duty” as meaning “the principal, main, major, or most important duty

that the employee performs.” 29 C.F.R. § 541.700(a). One factor to consider when determining a

manager’s primary duty is the relative importance of the exempt duties as compared with other

duties. Id.

        Plaintiffs summarily conclude that Managers’ most important job duties are the production

and service tasks they perform the majority of every day because if such duties – which Plaintiffs

call the “lifeblood” of the restaurant and its success – are not performed by Managers, the

restaurants will necessarily fail. This is not only gross speculation, 1 but it misconstrues the

meaning of the DOL regulations to look at the most important duty the particular employee



1
  Putman v. Unity Health Sys., 348 F.3d 732, 733-34 (8th Cir. 2003) (to survive summary
judgment, plaintiff must substantiate allegations with more than speculation).
                                                  3
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 4 of 16 PageID #: 7543



performs. SNS concedes its mission as a restaurant and the most important thing it does as a

restaurant as a whole is to provide food and a positive experience to its guests. SNS is in the

business of serving guests and producing quality food for those guests. That does not mean

everyone working in furtherance of that overall mission is primarily focused on service and

production tasks, even if they are very important to the running of the overall restaurant. Rather,

many things go into fulfilling SNS’s overall mission and each category of employees has duties to

make that overall mission a reality. SNS has presented evidence from which a reasonable jury

could find the Managers’ most important duties are running the store and assisting with

operational, personnel, and additional matters that are not expected of the employees beneath them.

       C.      Plaintiffs Are Not Entitled to Summary Judgment on the Executive Exemption

       Plaintiffs are not entitled to summary judgment on SNS’s assertion of the executive

exemption because genuine issues of material fact exist relative to Managers’ primary duty and

how it relates to the executive exemption requirements. To determine whether an employee fits

within a given FLSA exemption, the Court looks to the appropriate Department of Labor (“DOL”)

regulation. Fife v. Bosley, 100 F.3d 87, 89 (8th Cir. 1996). DOL regulations explain that an exempt

“executive” employee is one who: (1) is compensated on a salary basis of $455 per week; (2) has

a primary duty of management; (3) customarily directs the work of two or more employees; and

(4) has authority to hire and fire employees, or their suggestions and recommendations as to hiring

and firing are given particular weight. 29 C.F.R. § 541.100. Plaintiffs do not dispute satisfaction

of factor (1). Genuine issues of material fact exist as to elements (2), (3), and (4).

               1.      Fact issues remain regarding Managers’ primary duty.

       First, a genuine material fact question exists as to whether SNS Managers’ work was

primarily management-related. Plaintiffs place great emphasis on their claim that Managers do not

spend the majority of their time on management-related duties. See Doc. #246 p.15. But critically,

                                                   4
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 5 of 16 PageID #: 7544



time alone is not the only test for an exemption. 29 C.F.R. § 541.700. Employees spending more

than 50% of their time on non-exempt work may still meet the primary duty requirement under

both of the exemptions; nothing in the regulation requires that exempt employees spend more than

50% of their time performing exempt work. Id. Moreover, concurrent performance of exempt and

non-exempt work does not disqualify an employee from the executive exemption. 29 C.F.R. §

541.106(a). Where an employee performs concurrent duties of exempt and non-exempt work,

whether the executive exemption is satisfied requires “case-by-case” evaluation. Id. Exempt

executives make the decision regarding when to perform non-exempt duties, and remain

responsible for the success or failure of the business operations under their management while

performing the non-exempt work. Id.; see also Phillips v. Tacala, 883 F. Supp. 2d. 1138, 1155

(N.D. Ala. 2012) (restaurant manager who had discretion to decide when it was appropriate to

perform exempt vs. non-exempt tasks was exempt); Buechler v. DavCo Rests., Inc., 2009 WL

3833999, *5 (D. Md. Nov. 16, 2009). The regulation explains that an assistant manager who

supervises or directs employees at the same time he or she serves customers or stocks shelves is

still exempt under the executive exemption. 29 C.F.R. § 541.106.

       Again, to determine the relative importance of SNS Managers’ managerial versus non-

managerial tasks, courts consider the significance of the managerial tasks to the success of the

facility, including whether the restaurant could operate successfully unless the manager performed

his or her managerial functions. Buechler, 2009 WL 3833999, at *4 (D. Md. Nov. 16, 2009). The

evidence demonstrates that some Managers testified that while they sometimes worked on stations

preparing food or serving customers, they still remained in charge of the restaurant at all times,

making management their primary duty. [Defendant’s Statement of Additional Uncontroverted

Materials Facts (“D SOF”) ¶ 43; Defendant’s Response to Plaintiffs’ Statement of Uncontroverted



                                                5
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 6 of 16 PageID #: 7545



Material Facts (“DRPSOF”) ¶¶ 15, 26] A Manager simultaneously responsible for working at

stations as needed, directing the crew, inventorying supplies, addressing customer complaints, and

reporting daily receipts to the corporate office, is essential to the operation of the facility, even

though he or she is simultaneously completing managerial and non-managerial tasks. Id. at *5;

Palazzolo-Robinson v. Sharis Management Corp., 68 F. Supp. 2d 1186, 1190 (W.D. Wash. 1999).

[D SOF ¶ 43]

       Some Managers have testified that Managers remain in charge of the stores at all times on

their shifts – even when they are working stations or performing non-managerial tasks. [D SOF ¶

43] As further demonstrated below under the business operational duties of Managers relative to

the administrative exemption, the record shows that at all times while on Manager shift, Managers

retain responsibilities for reconciling cash drawers, monitoring and ensuring food safety and

premises safety, monitoring labor usage against store volume and taking any necessary steps to

keep the two in line, directing and coaching employees, assigning side work or cleaning tasks to

employees, and addressing and correcting customer complaints. [D SOF ¶¶ 11-15, 20-26, 29] All

of these functions are performed by Managers without having to obtain permission from managers

above them. [D SOF ¶ 48] SNS has presented testimony that if a Manager is on shift and has issues

arise relative to the above areas, a Manager’s priority would be to stop the non-managerial task

and address the managerial task. [D SOF ¶ 44] Again, Managers are a piece to the puzzle for

obtaining the overall successful operation of SNS stores.

       As Plaintiffs concede, they did perform managerial functions. That they now (self-

servingly) argue that those took up only a small amount of time or that they personally did not see

them as important is insufficient to prevail on summary judgment. Cort v. Kum & Go, L.C., 923

F. Supp. 2d 1173, 1179 (W.D. Mo. 2013) (“relative importance of exempt duties as compared to



                                                 6
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 7 of 16 PageID #: 7546



other duties” factor weighs in favor of Defendant where Defendant itself placed greater emphasis

on managerial duties than non-managerial duties through job descriptions, performance evaluation

criteria, bonus plans, and training to managers). Case law demonstrates that where a fast food

manager spends the majority of his or her time performing non-exempt tasks, yet simultaneously

supervises and directs other employees, he or she is still exempt. Id. at *5; see also Mims v.

Starbucks Corp., 2007 WL 10369, at *5 (S.D. Tex. Jan. 2, 2007). Case law also demonstrates that

employees can spend up to 90% of their time on non-exempt work and still meet the primary duty

requirement if they are still in charge (because management duties are more important to the

success of the business than non-exempt duties). Scott v. SSP Am., Inc., 2011 WL 1204406, at *8

(E.D.N.Y. Mar. 29, 2011); Mims, 2007 WL 10369 at *5. SNS has shown a genuine issue of

material fact remains as to whether the managerial functions performed by Managers are by far

their most important functions.

               2.     The jury will have to determine whether Managers customarily directed
                      the work of two or more employees.

       Second, a genuine material fact question also exists as to whether SNS Managers

customarily directed the work of two or more employees. The record demonstrates that Managers

nearly always directed the work of two or more employees. [D SOF ¶¶ 1, 45] Whether an employee

“customarily and regularly” directs the work of two or more employees means a frequency of

“greater than occasional but which, of course, may be less than constant.” 29 C.F.R. § 541.701.

SNS has presented testimony and the record demonstrates some or most Managers were/are

scheduled to have at least two employees working under them on any given shift and at all times

remained responsible for directing those employees’ work. [D SOF ¶¶ 1, 45] The two employees

being directed included at least one production (food preparation) employee and one server in the

dining room; however, most shifts had more than two hourly employees scheduled to cover


                                               7
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 8 of 16 PageID #: 7547



production and service. [D SOF ¶¶ 1, 45] This includes assigning stations, assigning additional

cleaning or side work, moving employees to different stations if it will benefit the flow of

production, redirecting employees when they get off task, correcting or coaching employees on

performing their job functions, running staggered breaks for employees, and sending employees

home if the restaurant is slow or if their conduct warrants it, among others. [D SOF ¶¶ 23, 26, 28-

29, 47] That some of Plaintiffs testified that they did not view their role as “directing” the hourly

associates (or otherwise did not perform that role despite it being required of them), further

demonstrates there is a factual dispute as to this factor of the executive exemption that precludes

summary judgment. Unlike the plaintiffs in Callari cited by Plaintiffs, the SNS store is not a place

where Managers did not regularly hold the responsibility of directing other employees. 988 F.

Supp. 2d 261, 283 (E.D. N.Y. 2013).

               3.      The jury will have to determine whether Managers are involved in hiring
                       and firing decisions and whether their suggestions are given weight.

       Third, a genuine material fact question exists as to whether SNS managers have authority

to hire and fire employees (or, their suggestions and recommendations as to hiring and firing are

given particular weight). SNS admits Managers do not generally have authority on their own to

hire and fire employees, although there is some testimony that at least one General Manager will

delegate such authority to Managers. [D SOF ¶ 38] Nonetheless, the record demonstrates an issue

of fact remains as to whether Managers have significant influence, particularly over hiring, and

whether their recommendations as to both hiring and firing are given particular weight. The DOL

has set forth multiple factors to consider when determining whether an employee’s suggestions are

given “particular weight,” including, but not limited to: whether it is part of the employee’s job

duties to make such suggestions and recommendations, the frequency with which such suggestions




                                                 8
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 9 of 16 PageID #: 7548



or recommendations are made or requested, and the frequency with which the suggestions or

recommendations are relied upon. 29 C.F.R. § 541.105.

       Contrary to Plaintiffs’ assertion, the record is not devoid of facts demonstrating Managers

were regularly involved in personnel decisions. Rather, the evidence demonstrates that conducting

initial candidate interviews is absolutely a part of Managers’ job duties, and hand in hand with that

responsibility is the duty of Managers to make suggestions and recommendations on hiring. [D

SOF ¶¶ 36-37] Indeed, Managers typically perform the initial interview of candidates and then

pass their recommendations on to the General Manager or District Manager. [D SOF ¶ 36] For

many Managers, they engage in this process as often as once a week, though the experience among

Managers varies. [DRPSOF ¶ 31; D SOF ¶ 52] While some Managers testified their suggestions

were not ultimately followed or taken seriously, there is specific Manager testimony that General

Managers indeed act on the suggestions or recommendations of Managers who conduct the initial

interviews with candidates or allow Managers to make their own hiring decisions. [D SOF ¶¶ 38,

51] Managers also have the authority to perform a kind of gatekeeping function – if the Manager

does not believe, based on the initial interview, that the candidate is right for the job, the Manager

can decide on his own to immediately stop the interview process rather than pass the candidate on

for a second interview. [D SOF ¶ 37] The record further demonstrates an issue of fact as to

Managers’ influence over firing decisions. SNS has presented testimony that General Managers

consult with Managers about their experiences with employees who are at risk of being discharged,

or to provide information when they are the highest ranking employee in the store on a given shift

where an employee issue arises necessitating termination of employment. [D SOF ¶ 33, 35]

       Even when Managers have to adhere to corporate guidelines or obtain upper level

management approval for certain decisions, they can still be exempt where they have the discretion



                                                  9
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 10 of 16 PageID #: 7549



to run the operations of the shift within the established guidelines. Buechler, 2009 WL 3833999 at

*6; Mims, 2007 WL 10369 at *7. The presence of a hierarchical structure does not negate the

supervisory nature of work performed at each level of the business. Scott, 2011 WL 1204406, at

*13. Indeed, SNS has presented evidence from some Managers that while there are policies and

corporate guidelines to follow, Managers also exercise discretion in scheduling employees (or

running breaks or sending employees home), directing employees’ work, handling customer

complaints, handling employee complaints, issuing discipline through coaching, verbal warnings,

and write-ups, and some even completing performance evaluations. [D SOF ¶¶ 20-22, 26, 28-29,

30, 39, 41, 46, 48]

        Accordingly, it should be left to the jury as fact-finder to weigh the Parties’ conflicting

evidence, testimony, and theories to determine whether SNS Managers’ primary duty satisfies the

executive exemption. Summary judgment on this ground is improper and the Court should deny

Plaintiffs’ motion for summary judgment.

        D.      Plaintiffs Are Not Entitled to Summary Judgment on the Administrative
                Exemption

        Plaintiffs also are not entitled to summary judgment on SNS’s assertion of the

administrative exemption because genuine issues of material fact exist relative to Managers’

primary duty and how it relates to the administrative exemption requirements. DOL regulations

explain that an exempt “administrative” employee is one who: (1) is compensated on a salary

basis of $455 per week; (2) has a primary duty of performing office or non-manual work directly

related to the management or general business operations; and (3) has a primary duty that includes

the exercise of discretion and independent judgment with respect to matters of significance. 29

C.F.R. § 541.200(a)(1)-(3). Plaintiffs do not dispute satisfaction of factor (1). Genuine issues of

material fact exist as to factors (2) and (3).


                                                 10
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 11 of 16 PageID #: 7550



               1.      Fact issues remain regarding Managers’ primary duty.

       First, a genuine material fact question exists as to whether SNS Managers have a primary

duty of completing office or non-manual work related to the management or general business

operations. The phrase “directly related to the management or general business operations” means

the work is “directly related to assisting with the running or servicing of the business.” 29 C.F.R.

§ 541.201(a). The regulation distinguishes administratively exempt employees from, for example,

employees working on a manufacturing production line or selling a product in a retail

establishment. Id. Work that is directly related to management or general business operations

includes work in the following (non-exhaustive) functional areas: accounting and budgeting;

quality control; purchasing and procurement; safety and health; and personnel management. Id. §

541.201(b).

       Contrary to Plaintiffs’ assertion, the record evidence demonstrates some Managers do

actually perform work related to management and general business operations in the categories

outlined above such that a material fact question remains for trial on this factor. For example,

relative to accounting and budgeting, some Managers testified to having responsibilities for

sending hourly employees home when the store was over its labor budget; reviewing the labor cost

management system to evaluate labor costs; conducting inventory checks and counting daily

receipts; making sure SNS’s cash handling, ticket ringing, and banking procedures are followed;

and making bank deposits (including selecting an employee to assist them during the bank deposit).

[D SOF ¶¶ 15-19, 25-26, 31] Relative to purchasing and procurement, some Managers have

responsibilities for managing order inventory or have authority to order food for the restaurant. [D

SOF ¶¶ 31-32] Relative to quality control and safety and health, testimony revealed some

Managers have responsibilities for making sure SNS’s food production procedures are followed,

conducting walk-throughs on every shift, performing temperature checks to ensure food safety and
                                                11
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 12 of 16 PageID #: 7551



make sure there is no cross-contamination, and otherwise fulfilling safety and security duties above

and beyond what hourly employees fulfill. [D SOF ¶¶ 12, 14-15] Relative to personnel

management, some Managers have responsibilities for creating employee work schedules;

changing employee clock in and out time punches when there are mistakes; conducting

performance evaluations; and having involvement in termination, promotion, and hiring processes,

including conducting the first interviews of potential new hires and pass on the candidates who

meet SNS’s Select the Best standards to the General Manager (or in some instances hired someone

without the General Manager’s approval); or disciplining associates by giving verbal warnings and

write-ups. [D SOF ¶¶ 27, 30, 33-39, 41] A reasonable jury could conclude under this testimony

that such work is administrative in nature and relates to SNS’s business operations.

       That Plaintiffs have cherry-picked testimony from some other Managers summarily

claiming not to have had responsibilities in the overarching categories of “accounting and

budgeting,” “quality control,” “purchasing and procurement,” “safety and health,” or “personnel

management” is insufficient to warrant summary judgment. Rather, it bolsters the impropriety of

summary judgment on this exemption given the above testimony. Plaintiffs also cannot summarily

reduce Managers’ job duties to “routine, rote manual labor work.” See Doc. # 246 p. 27. While

Managers admittedly work on production and service tasks, they are still in charge of the stores

and still have overarching business operational assignments that are not performed by the various

categories of employees beneath them in the organizational chain (i.e., hourly production and

service employees, operations supervisors, production trainers, or service trainers). [D SOF ¶¶ 43-

44]




                                                12
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 13 of 16 PageID #: 7552



               2.      The jury will have to determine if Managers exercise discretion and
                       independent judgment.

       Second, a genuine material fact question also exists as to whether SNS Managers have a

primary duty that includes the exercise of discretion and independent judgment with respect to

matters of significance. “In general, the exercise of discretion and independent judgment involves

the comparison and the evaluation of possible courses of conduct, and acting or making a decision

after the various possibilities have been considered.” 29 C.F.R. § 541.202(a). DOL regulations

instruct that such analysis must be applied in light of all the facts involved in the particular

employment situation. Id. § 541.202(b). A non-exhaustive list of factors to consider when

determining whether an employee exercises discretion and independent judgment with respect to

matters of significance include: whether the employee has authority to implement policies or

operating procedures; whether the employee performs work that affects business operations to a

substantial degree, even if the employee’s assignment relate to operation of a particular segment

of the business; and whether the employee investigates and resolves matters of significance. Id.

(emphasis added).

       Contrary to Plaintiffs’ assertion that Managers do not exercise meaningful discretion and

independent judgment with respect to anything resembling matters of significance, the evidence

demonstrates there is no matter of more significance to SNS than the guest experience, in which

Managers play a critical role. [D SOF ¶ 50; DRPSOF ¶ 12] As with any guest-centered, service

industry business, SNS places great focus on the guest experience, as guests unhappy with food or

service received may stop patronizing a particular SNS store or all SNS stores, and may influence

friends and family members to do the same. Social media exacerbates and enlarges the impact that

just one unhappy, outspoken guest can have. Obviously, then, guest experience is a matter of

significance to SNS.     Id. § 541.202(a) (“matters of significance” references the “level of


                                               13
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 14 of 16 PageID #: 7553



importance or consequence of the work performed”). To account for this reality, Managers have

direct and significant authority to exercise discretion and independent judgment to ensure a

positive guest experience. [D SOF ¶¶ 20-23] Indeed, Managers regularly address guest complaints

and concerns, and use their best judgment on how to both alleviate the situation at hand and correct

the underlying problem going forward. [D SOF ¶¶ 20-23] Managers have discretion to evaluate a

range of options and make a decision on the best course of action for a particular guest complaint

or concern, including whether SNS should respond by re-making a food order, making a food item

or meal free, giving a gift card for a future visit, or even something as simple as giving the guest

an apology and a chance to be heard. [D SOF ¶ 21] A Manager’s response to guest complaints or

concerns may also include employee counseling, coaching, or training to fix an issue going

forward. [D SOF ¶ 23] While resolution of each individual guest complaint or concern may not

involve a large amount of money for a Manager, the cumulative effect is absolutely significant to

SNS.

       The record evidence also demonstrates Managers implement company policies and

operating procedures. Id. § 541.202(b). Several managers testified they do so in labor scheduling

and monitoring or deciding when to run breaks and send employees home. [D SOF ¶¶ 25-26, 28,

30] Managers also follow and implement company policies and procedures in managing personnel,

for example, in applying progressive discipline policies with employees through verbal warnings

or write ups. [D SOF ¶ 39] Still other Managers performed written performance evaluations of

employees. [D SOF ¶ 41] There can be no dispute that having a functioning, productive staff at

each SNS store is also a matter of significance to SNS. While some Managers testified to having

little involvement or authority relative to employee discipline, it is important to note that an

employee can exercise discretion and independent judgment even if his decisions and



                                                14
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 15 of 16 PageID #: 7554



recommendations are reviewed at a higher level. 29 C.F.R. § 541.202(c). As such, even where

Managers’ employee discipline suggestions are reviewed or approved by a General Manager (or

higher), they still fall within the administrative exemption.

       The Second Circuit, with respect to Burger King, one of SNS’s direct competitors,

understood the critical issue here:

       We fully recognize that the economic genius of the Burger King enterprise lies in
       providing uniform products and service economically in many different locations
       and that adherence by Assistant Managers to a remarkably detailed routine is
       critical to commercial success. The exercise of discretion, however, even where
       circumscribed by prior instruction, is as critical to that success as adherence to “the
       book.” Burger King, of course, seeks to limit likely mistakes in judgment by issuing
       detailed guidelines, but judgments must still be bade. In the competitive, low
       margin circumstances of this business, the wrong number of employees, too many
       or too few supplies on hand, delays in service, the preparation of food which must
       be thrown away, or an underdirected or undersupervised work force all can make
       the difference between commercial success and failure.

Donovan v. Burger King Corp., 675 F.2d 516, 521-22 (2d Cir. 1982). The same is true here – SNS

strives to provide its guests with a universal experience across stores; but Managers still exercise

independent judgment and discretion every day.

       Accordingly, it will be up to a fact-finder to weigh the Parties’ conflicting evidence and

theories and determine whether Managers’ primary duty satisfies the administrative exemption.

Summary judgment is also improper on this ground and the Court should deny Plaintiffs’ motion

for summary judgment.

III.   CONCLUSION

       For the reasons stated above, Defendant Steak N Shake Operations, Inc. requests that the

Court enter an order denying Plaintiffs’ Motion for Summary Judgment, allowing the Parties to

proceed to trial on the merits including Defendant’s assertion of the executive exemption and

administrative exemption to the FLSA, and awarding any other appropriate relief.



                                                 15
Case: 4:14-cv-01535-JAR Doc. #: 260 Filed: 11/05/18 Page: 16 of 16 PageID #: 7555



                                                   Respectfully submitted,

                                                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C.

                                                   /s/ Erin E. Williams
                                                   Rodney A. Harrison, #44566MO
                                                   Erin E. Williams, #60935MO
                                                   René L. Duckworth, #62070MO
                                                   Mallory M. Stumpf, #70377MO
                                                   7700 Bonhomme Avenue, Suite 650
                                                   St. Louis, MO 63105
                                                   Telephone: 314.802.3935
                                                   Facsimile: 314.802.3960
                                                   rodney.harrison@ogletree.com
                                                   erin.williams@ogletree.com
                                                   rene.duckworth@ogletree.com
                                                   mallory.stumpf@ogletree.com

                                                   Attorneys for Defendant


                                 CERTIFICATE OF SERVICE
         The undersigned certifies that on the 5th day of November, 2018, the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system which sent notification
to all counsel of record.


                                               /s/ Erin E. Williams
                                               An Attorney for Defendant

                                                                                       36151077.6




                                              16
